Exhibit 10.7

MARDI GRAS TRANSPORTATION SYSTEM COMPANY LLC

 

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

 

Dated Effective as October 30, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND CONSTRUCTION

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Construction      12  

ARTICLE II BUSINESS PURPOSE AND TERM OF THE COMPANY

     12  

Section 2.1

  Formation      12  

Section 2.2

  Name      12  

Section 2.3

  Registered Office; Registered Agent; Principal Office; Other Offices      12  

Section 2.4

  Purpose and Business      13  

Section 2.5

  Powers      13  

Section 2.6

  Term      13  

ARTICLE III MEMBERS

     13  

Section 3.1

  Members; Percentage Interests      13  

Section 3.2

  Adjustments in Percentage Interests      13  

Section 3.3

  Limitation of Liability      13  

ARTICLE IV CAPITAL CONTRIBUTIONS

     13  

Section 4.1

  Capitalization of the Company      13  

Section 4.2

  Additional Capital Contributions      14  

Section 4.3

  Withdrawal of Capital; Interest      14  

Section 4.4

  Capital Contribution Events      14  

Section 4.5

  Failure to Contribute      14  

ARTICLE V ALLOCATIONS AND OTHER TAX MATTERS

     15  

Section 5.1

  Profits      15  

Section 5.2

  Losses      15  

Section 5.3

  Special Allocations      16  

Section 5.4

  Curative Allocations      17  

Section 5.5

  Other Allocation Rules      18  

Section 5.6

  Tax Allocations: Code Section 704(c)      18  

Section 5.7

  Tax Elections      19  

Section 5.8

  Tax Returns      19  

Section 5.9

  Tax Matters Member      20  

Section 5.10

  Designation of Partnership Representative      20  

Section 5.11

  Duties of Tax Matters Member      21  

Section 5.12

  Survival of Provisions      22  

ARTICLE VI DISTRIBUTIONS

     22  

Section 6.1

  Distributions of Distributable Cash      22  

Section 6.2

  Liquidating Distributions      22  

Section 6.3

  Distribution in Kind      22  

 

i



--------------------------------------------------------------------------------

ARTICLE VII BOOKS AND RECORDS

     22  

Section 7.1

  Books and Records; Examination      22  

Section 7.2

  Reports      23  

ARTICLE VIII MANAGEMENT AND VOTING

     23  

Section 8.1

  Management      23  

Section 8.2

  Matters Constituting Unanimous Approval Matters      23  

Section 8.3

  Meetings and Voting      24  

Section 8.4

  Reliance by Third Parties      25  

ARTICLE IX TRANSFER OF COMPANY INTERESTS

     26  

Section 9.1

  Restrictions on Transfers      26  

Section 9.2

  Conditions for Admission      26  

Section 9.3

  Allocations and Distributions      26  

Section 9.4

  Restriction on Resignation or Withdrawal      26  

ARTICLE X LIABILITY, EXCULPATION AND INDEMNIFICATION

     27  

Section 10.1

  Liability for Company Obligations      27  

Section 10.2

  Disclaimer of Duties and Exculpation      27  

Section 10.3

  Indemnification      28  

ARTICLE XI CONFLICTS OF INTEREST

     29  

Section 11.1

  Outside Activities      29  

ARTICLE XII DISSOLUTION AND TERMINATION

     29  

Section 12.1

  Dissolution      29  

Section 12.2

  Winding Up of Company      30  

Section 12.3

  Compliance with Certain Requirements of Regulations; Deficit Capital Accounts
     31  

Section 12.4

  Deemed Distribution and Recontribution      31  

Section 12.5

  Distribution of Property      31  

Section 12.6

  Termination of Company      31  

ARTICLE XIII MISCELLANEOUS

     31  

Section 13.1

  Notices      31  

Section 13.2

  Integration      32  

Section 13.3

  Assignment      32  

Section 13.4

  Parties in Interest      32  

Section 13.5

  Counterparts      32  

Section 13.6

  Amendment; Waiver      32  

Section 13.7

  Severability      32  

Section 13.8

  Governing Law      32  

Section 13.9

  No Bill for Accounting      33  

Section 13.10

  Waiver of Partition      33  

Section 13.11

  Third Parties      33  

 

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

MARDI GRAS TRANSPORTATION SYSTEM COMPANY LLC

This Second Amended and Restated Limited Liability Company Agreement of Mardi
Gras Transportation System Company LLC (the “Company”), dated effective as of
October 30, 2017 (the “Effective Date”), is entered into by and between The
Standard Oil Company, an Ohio corporation (“Standard Oil”), BP Pipelines (North
America) Inc., a Maine corporation (“BP Pipelines”), and BP Midstream Partners
LP, a Delaware limited partnership (“BPMP”). Standard Oil, BP Pipelines and BPMP
are each referred to herein as, a “Member” and collectively, as “Members” of the
Company. In consideration of the covenants, conditions and agreements contained
herein, the parties hereto hereby agree as follows:

RECITALS:

WHEREAS, Standard Oil previously formed the Company as a limited liability
company under the Delaware Limited Liability Company Act by filing (i) a
Certificate of Conversion with the Secretary of State of the State of Delaware
effective as of May 1, 2017, to convert the Company’s predecessor, Mardi Gras
Transportation System Inc., from a Delaware corporation to a Delaware limited
liability company, and (ii) a Certificate of Formation with the Secretary of
State of the State of Delaware effective as of May 1, 2017.

WHEREAS, the Company was previously governed by that certain Limited Liability
Company Agreement dated as of May 1, 2017 (the “Original LLC Agreement”).

WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of May 1, 2017, Standard Oil assigned and conveyed a 99.0% limited liability
company interest in the Company to BP Pipelines, and Standard Oil and BP
Pipelines amended and restated the Original LLC Agreement in its entirety be
executing that certain Amended and Restated Limited Liability Agreement dated as
of May 1, 2017 (the “Existing LLC Agreement”);

WHEREAS, pursuant to that certain Contribution, Assignment and Assumption
Agreement dated on or about the date hereof, BP Pipelines contributed a 20.0%
limited liability company interest in the Company to BPMP (the “Managing
Member”) and the Managing Member was admitted as the managing member of the
Company.

WHEREAS, the Members now desire to amend and restate the Existing LLC Agreement
in its entirety by executing this Second Amended and Restated Limited Liability
Company Agreement.

NOW THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the Members hereby enter into this Agreement:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1 Definitions. The following terms have the following meanings when
used in this Agreement.

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Allocation Year.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, BPMP shall, for the purposes of this Agreement, be treated as an
Affiliate of the Company and each of the Members.

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of Mardi Gras Transportation System Company LLC, as it may be amended,
supplemented or restated from time to time.

“Allocation Year” means (a) each calendar year ending on December 31st or
(b) any portion thereof for which the Company is required to allocate Profits,
Losses and other items of Company income, gain, loss or deduction pursuant to
Article V.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by or
any determination by any Governmental Authority having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question.

 

2



--------------------------------------------------------------------------------

“BP Pipelines” is defined in the introductory paragraph.

“BPMP” is defined in the introductory paragraph.

“BPMP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of BPMP, substantially in the form attached as an exhibit to
BPMP’s registration statement on Form S-1 (file no. 333-220407), that will be
entered into in connection with BPMP’s initial public offering, as it may be
amended, modified, supplemented or restated from time to time, or any successor
agreement.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Caesar” means Caesar Oil Pipeline Company, LLC, a Delaware limited liability
company in which the Company owns a 56.0% membership interest as of the date of
this Agreement.

“Call Notice” is defined in Section 4.4(a).

“Capital Account” means, with respect to any Member, the Capital Account
established and maintained for such Member in accordance with the following
provisions:

(i) To each Member’s Capital Account there shall be credited (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Section 5.3 or Section 5.4 and (C) the amount of any
Liabilities of the Company assumed by such Member or that are secured by any
Property distributed to such Member;

(ii) To each Member’s Capital Account there shall be debited (A) the amount of
cash and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Losses and any items in the nature of deduction, expense or loss which
are specially allocated to such Member pursuant to Section 5.3 or Section 5.4
and (C) the amount of any Liabilities of such Member assumed by the Company or
that are secured by any Property contributed by such Member to the Company;

(iii) In the event a Company Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest; and

(iv) In determining the amount of any Liability for purposes of
subparagraphs (i) and (ii) above there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

3



--------------------------------------------------------------------------------

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Tax Matters Member shall determine in
good faith and on a commercially reasonable basis that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the Tax Matters Member may
amend this Agreement without the consent of any other Member notwithstanding any
other provision of this Agreement (including Section 13.6) to make such
modification; provided that the Tax Matters Member shall promptly give each
other Member written notice of such modification. The Tax Matters Member also
shall, in good faith and on a commercially reasonable basis, (A) make any
adjustments to the Capital Accounts that are necessary or appropriate to
maintain equality between the aggregate Capital Accounts of the Members and the
amount of capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and
(B) make any appropriate modifications to the Capital Accounts in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

“Capital Contributions” means, with respect to any Member, (i) the amount of
cash, cash equivalents or the initial Gross Asset Value of any Property (other
than cash) contributed or deemed contributed to the Company by such Member or
(ii) current distributions that a Member is entitled to receive but otherwise
waives.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as a capital lease on a consolidated
balance sheet of the Company and its subsidiaries in accordance with GAAP.

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware as referenced in
Section 2.1, as such Certificate of Formation may be amended, supplemented or
restated from time to time.

“Cleopatra” means Cleopatra Gas Gathering Company, LLC, a Delaware limited
liability company in which the Company owns a 53.0% membership interest as of
the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Company” is defined in the introductory paragraph.

“Company Interest” means any equity interest, including any class or series of
equity interest, in the Company, which shall include any Member Interests.

“Default Interest Amount” is defined in Section 4.5(c).

“Default Interest Rate” means the lesser of (a) three month LIBOR plus three
percent (3%) per annum and (b) the maximum rate of interest permitted by
Applicable Law.

 

4



--------------------------------------------------------------------------------

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq., as amended, supplemented or restated from time to time, and any
successor to such statute.

“Delinquent Member” is defined in Section 4.5(a).

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Allocation Year for federal income tax purposes,
except that (i) if the Gross Asset Value of an asset differs from its adjusted
tax basis for federal income tax purposes at the beginning of such Allocation
Year and such difference is being eliminated by use of the “remedial allocation
method” as defined in Regulations Section 1.704-3(d), Depreciation for such
Allocation Year shall equal the amount of book basis recovered for such period
under the rules prescribed in Regulations Section 1.704-3(d) and (ii) with
respect to any other asset whose Gross Asset Value differs from its adjusted tax
basis for federal income tax purposes at the beginning of such Allocation Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such Allocation Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Allocation Year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managing Member.

“Distributable Cash” means, with respect to any Quarter: (i) the sum of all cash
and cash equivalents of the Company and its Subsidiaries on hand at the end of
such Quarter; less (ii) the amount of any cash reserves established by the
unanimous approval of all of the Members to (A) provide for the proper conduct
of the business of the Company and its Subsidiaries (including reserves for
future capital or operating expenditures and for anticipated future credit needs
of the Company and its Subsidiaries) subsequent to such Quarter; and (B) comply
with Applicable Law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which the Company or any of its
Subsidiaries is a party or by which any of them is bound or any of their
respective assets are subject; provided, however, that cash received or cash
reserves established, increased or reduced after the end of such Quarter but on
or before the date on which cash or cash equivalents will be distributed with
respect to such Quarter shall be deemed to have been made, received,
established, increased or reduced, for purposes of determining Distributable
Cash, within such Quarter if the Managing Member so determines.

“Effective Date” is defined in the introductory paragraph.

“Endymion” means Endymion Oil Pipeline Company, LLC, a Delaware limited
liability company in which the Company owns a 65.0% membership interest as of
the date of this Agreement.

“Existing LLC Agreement” is defined in the Recitals.

“Fiscal Year” means a calendar year ending December 31.

“GAAP” means generally accepted accounting principles in the United States.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any Property contributed by a Member to the
Company shall be the gross fair market value of such asset as agreed to by each
Member or, in the absence of any such agreement, as determined by the Managing
Member;

(ii) The Gross Asset Values of all items of Property shall be adjusted to equal
their respective fair market values as determined by the Managing Member as of
the following times: (A) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution, (B) the distribution by the Company to a Member of more
than a de minimis amount of Property as consideration for an interest in the
Company, (C) the issuance of additional Company Interests as consideration for
the provision of services, (D) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g) (other than pursuant to
Section 708(b)(1)(B) of the Code), (E) the issuance of a Noncompensatory Option,
or (F) any other event to the extent determined by the Members to be necessary
to properly reflect the Gross Asset Values in accordance with the standards set
forth in Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that in
the event of the issuance of an interest in the Company pursuant to the exercise
of a Noncompensatory Option where the right to share in Company capital
represented by the Company interest differs from the consideration paid to
acquire and exercise the Noncompensatory Option, the Gross Asset Value of each
Property immediately after the issuance of the Company interest shall be
adjusted upward or downward to reflect any unrealized gain or unrealized loss
attributable to the Property and the Capital Accounts of the Members shall be
adjusted in a manner consistent with Regulations Section 1.704-1(b)(2)(iv)(s);
and provided further, however, if any Noncompensatory Options are outstanding
upon the occurrence of an event described in this paragraph (ii)(A) through
(ii)(F), the Company shall adjust the Gross Asset Values of its properties in
accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2);

(iii) The Gross Asset Value of any item of Property distributed to any Member
shall be adjusted to equal the fair market value of such item on the date of
distribution as determined by the Managing Member; and

(iv) The Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of Profits and Losses; provided,

 

6



--------------------------------------------------------------------------------

however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph (ii)
is required in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), subparagraph (ii) or subparagraph (iv), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

“Guarantees” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person or in any manner providing for the payment of any
Indebtedness or other obligation of any other Person or otherwise protecting the
holder of such Indebtedness or other obligations against loss (whether arising
by virtue of organizational agreements, by obtaining letters of credit, by
agreement to keep-well, to take-or-pay or to purchase assets, goods, securities
or services, or otherwise); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (v) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable, trade advertising and accrued obligations), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease obligations of such Person,
(ix) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest rate hedging
arrangements and (x) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the Liability of such Person in
respect thereof.

“Indemnitee” means (i) any Member, (ii) any Person who is or was an Affiliate of
a Member, (iii) any Person who is or was a member, partner, director, officer,
fiduciary or trustee of a Member or any Subsidiary of a Member, (iv) any Person
who is or was serving at the request of a Member as a member, partner, director,
officer, fiduciary or trustee of another Person, in each case, acting in such
capacity; provided, that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial services
and (v) any Person the Managing Member designates as an “Indemnitee” for
purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

“Intermediate Person” has the meaning set forth in the definition of Subsidiary.

“IPO Date” means October 30, 2017.

“Liability” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“LIBOR” has the meaning set forth in the Short Term Credit Facility Agreement,
dated as of October 30, 2017, by and between BPMP, as the borrower, and North
America Funding Company, as the lender.

“Make-Up Contribution” is defined in Section 4.5(c).

“Managing Member” is defined in the Recitals, provided that such term shall also
include such entity’s successors and permitted assigns that are admitted to the
Company as managing member and any additional managing member of the Company,
each in its capacity as managing member of the Company.

“Mardi Gras Joint Ventures” means collectively Caesar, Cleopatra, Endymion and
Proteus.

“Member” is defined in the introductory paragraph, provided that such term shall
also include such entity’s successors and permitted assigns that are admitted as
a member of the Company and each additional Person who becomes a member of the
Company pursuant to the terms of this Agreement, in each case, in such Person’s
capacity as a member of the Company.

“Member Interest” means an equity interest of a Member in the Company and
includes any and all benefits to which such Member is entitled as provided in
this Agreement, together with all obligations of such Member pursuant to the
terms and provisions of this Agreement.

“Member Nonrecourse Debt” is defined in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” is defined in Regulations Sections 1.704-2(i)(1)
and 1.704-2(i)(2).

“Minimum Gain” is defined in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“NDP Amount” is defined in Section 4.5(b).

“Noncompensatory Option” is defined in Regulations Section 1.721-2(f).

 

8



--------------------------------------------------------------------------------

“Nonrecourse Deductions” is defined in Regulations Section 1.704-2(b)(1) and
1.704-2(c).

“Nonrecourse Liability” is defined in Regulations Section 1.704-2(b)(3).

“Original LLC Agreement” is defined in the Recitals.

“Percentage Interest” means, with respect to any Member, the percentage interest
set forth opposite such Member’s name on Exhibit A attached hereto. In the event
any Company Interest is transferred in accordance with the provisions of this
Agreement, the transferee of such interest shall succeed to the Percentage
Interest of his transferor to the extent it relates to the transferred interest.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, Governmental Authority or political subdivision thereof or other
entity.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(i) The Company shall be treated as owning directly its proportionate share (as
determined by the Managing Member) of any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership or
disregarded entity for U.S. federal income tax purposes of which the Company is,
directly or indirectly, a partner, member or other equity-holder;

(ii) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of Profits and Losses shall be added to such taxable income or loss;

(iii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of Profits and Losses, shall be
subtracted from such taxable income or loss;

(iv) In the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (ii) or subparagraph (iii) of the definition of Gross
Asset Value, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the item of Property) or
an item of loss (if the adjustment decreases the Gross Asset Value of the item
of Property) from the disposition of such asset and shall be taken into account
for purposes of computing Profits or Losses;

(v) Gain or loss resulting from any disposition of any Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

 

9



--------------------------------------------------------------------------------

(vi) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

(vii) To the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Sections 734(b) or 743(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Company Interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the item
of Property) or loss (if the adjustment decreases such basis) from the
disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and

(viii) Notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 5.3 or Section 5.4 shall not be
taken into account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 5.3 and Section 5.4 shall be
determined by applying rules analogous to those set forth in subparagraph (i)
through subparagraph (viii) above. For the avoidance of doubt, any guaranteed
payment that accrues with respect to an Allocation Year will be treated as an
item of deduction of the Company for purposes of computing Profits and Losses in
accordance with the provisions of Regulations Section 1.707-1(c).

“Property” means all real, intellectual and personal property acquired by the
Company, including cash, and any improvements thereto, and shall include both
tangible and intangible property.

“Proteus” means Proteus Oil Pipelines Company, LLC, a Delaware limited liability
company in which the Company owns a 65.0% membership interest as of the date of
this Agreement.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company or, with respect to the fiscal quarter of the Company which includes the
IPO Date, the portion of such fiscal quarter from and after the IPO Date.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” is defined in Section 5.4.

“Representative” is defined in Section 8.3(a).

“Required Contribution” is defined in Section 4.4(a).

 

10



--------------------------------------------------------------------------------

“Standard Oil” is defined in the Recitals.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
similar governing body of such corporation is owned, directly or indirectly, at
the date of determination, by such Person, by one or more intermediate other
Persons that meet the requirements of any sub-paragraph (a), (b) or (c) of this
definition with respect to such first-mentioned Person (each an “Intermediate
Person”) or a combination thereof, (b) a partnership (whether general or
limited) or limited liability company in which such Person or any other
Intermediate Person is, at the date of determination, a general partner of such
partnership or managing member or manager of such limited liability company, but
only if such first-mentioned Person, directly or by one or more Intermediate
Persons, or a combination thereof, controls such partnership or limited
liability company on the date of determination, (c) any other Person in which
such first-mentioned Person, one or more Intermediate Persons of such
first-mentioned Person, or a combination thereof, directly or indirectly, at the
date of determination, has (i) a majority equity ownership interest or (ii) the
power to elect or direct the election of a majority of the directors or other
similar governing body of such other Person or (d) any other Person in which
such first-mentioned Person, or one or more Intermediate Persons of such
first-mentioned Person, or a combination thereof, directly or indirectly, at the
date of determination, has (i) less than a majority ownership interest or
(ii) less than the power to elect or direct the election of a majority of the
directors or other similar governing body of such other Person, provided that
(A) such first-mentioned Person, one or more Intermediate Persons of such
first-mentioned Person, or a combination thereof, directly or indirectly, at the
date of the determination, has at least a 10% ownership interest in such other
Person, (B) such first-mentioned Person accounts for such other Person (under
U.S. GAAP, as in effect on the later of the date of investment in such other
Person or material expansion of the operations of such other Person) on a
consolidated or equity accounting basis, (C) such first-mentioned Person has,
directly or indirectly, material negative control rights regarding such other
Person including over such other Person’s ability to materially expand its
operations beyond that contemplated at the date of investment in such other
Person, and (D) such other Person is (x) formed and maintained for the purpose
of developing or owning one or more operating assets, and (y) obligated under
its constituent documents, or as a result of agreement of its owners on an
ongoing basis, to distribute to its owners all of its income on at least an
annual basis (less any cash reserves that are approved by such Person). For the
avoidance of doubt, the Company’s “Subsidiaries” shall include each of the Mardi
Gras Joint Ventures.

“Tax Matters Member” is defined in Section 5.9(a).

“Treasury Regulation” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of Treasury Regulations shall include any
corresponding provision or provisions of succeeding, similar or substitute
proposed or final Treasury Regulations.

“Unanimous Approval Matter” is defined in Section 8.2.

 

11



--------------------------------------------------------------------------------

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation” and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The Managing Member has the power to construe
and interpret this Agreement and to act upon any such construction or
interpretation. To the fullest extent permitted by law, any construction or
interpretation of this Agreement by the Managing Member, any action taken
pursuant thereto and any determination made by the Managing Member in good faith
shall, in each case, be conclusive and binding on all Members, each other Person
who acquires an interest in a Company Interest and all other Persons for all
purposes.

ARTICLE II

BUSINESS PURPOSE AND TERM OF THE COMPANY

Section 2.1 Formation. The Company was previously formed as a limited liability
company by the filing of the Certificate of Formation with the Secretary of
State of the State of Delaware pursuant to the provisions of the Delaware Act
and the execution of the Original LLC Agreement, as amended and restated in its
entirety by the Existing LLC Agreement. This Agreement amends and restates the
Existing LLC Agreement in its entirety. Except as expressly provided in this
Agreement, the rights, duties, liabilities and obligations of the Members and
the administration, dissolution and termination of the Company shall be governed
by the Delaware Act. All Company Interests shall constitute personal property of
the owner thereof for all purposes.

Section 2.2 Name. The name of the Company shall be “Mardi Gras Transportation
System Company LLC”. Subject to Applicable Law, the Company’s business may be
conducted under any other name or names as determined by the Managing Member,
including the name of the Managing Member. The words “Limited Liability
Company,” “L.L.C.,” “Ltd.” or similar words or letters shall be included in the
Company’s name where necessary for the purpose of complying with the laws of any
jurisdiction that so requires. The Managing Member may, without the consent of
any Member, amend this Agreement and the Certificate of Formation to change the
name of the Company at any time and from time to time and shall notify the
Members of such change in the next regular communication to the Members.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the Managing Member, the registered office
of the Company in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, and the registered agent for
service of process on the Company in the State of Delaware at such registered
office shall be The Corporation Trust Company. The principal office of the
Company shall be located at 501 Westlake Park Boulevard, Houston, Texas 77079,
or such other place as the Managing Member may from time to time designate by
notice to the Members. The Company may maintain offices at such other place or
places within or outside the State of Delaware as the Managing Member determines
to be necessary or appropriate. The address of the Managing Member shall be the
address set forth on Exhibit A, or such other place

 

12



--------------------------------------------------------------------------------

as the Managing Member may from time to time designate by notice to the Members.
The address of the current Members shall be the addresses set forth on
Exhibit A, or such other places as the current Members may from time to time
designate by notice to the Managing Member. The address of each additional
Member shall be the place such Member designates from time to time by notice to
the Managing Member.

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Company shall be to engage directly or indirectly in any
business activity that is approved by the Managing Member, subject to any other
approvals required under Section 8.2 hereof, and that lawfully may be conducted
by a limited liability company organized pursuant to the Delaware Act.

Section 2.5 Powers. The Company shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described in
Section 2.4 and for the protection and benefit of the Company.

Section 2.6 Term. The term of the Company commenced upon the filing of the
Certificate of Formation in accordance with the Delaware Act and shall continue
until the dissolution of the Company in accordance with the provisions of
Article XII. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate of Formation as provided in
the Delaware Act.

ARTICLE III

MEMBERS

Section 3.1 Members; Percentage Interests. The names of the Members, their
respective Percentage Interests, and the type of Company Interest held by each
Member are set forth on Exhibit A to this Agreement.

Section 3.2 Adjustments in Percentage Interests. The respective Percentage
Interests of the Members shall be adjusted (a) at the time of any transfer of
all or a portion of such Member’s Company Interest pursuant to Section 9.1,
(b) at the time of the issuance of additional Company Interests pursuant to
Section 8.2(b) and (c) at the time of the admission of each new Member in
accordance with this Agreement, in each case to take into account such transfer,
issuance or admission of a new Member. The Managing Member is authorized to
amend Exhibit A to this Agreement to reflect any such adjustment without the
consent of any other Member.

Section 3.3 Limitation of Liability. The Members shall have no liability under
this Agreement except as expressly provided in this Agreement or the Delaware
Act.

ARTICLE IV

CAPITAL CONTRIBUTIONS

Section 4.1 Capitalization of the Company. Subject to Section 8.2, the Company
is authorized to issue one class of Company Interests. The Company Interests
shall be designated as Member Interests, having such rights, powers, preferences
and designations as set forth in this Agreement.

 

13



--------------------------------------------------------------------------------

Section 4.2 Additional Capital Contributions. The Members shall make additional
Capital Contributions to the Company at such times and in such amounts as
determined by the Members in accordance with this Agreement.

Section 4.3 Withdrawal of Capital; Interest. No Member may withdraw capital or
receive any distributions from the Company except as specifically provided
herein. No interest shall accrue or be payable by the Company on any Capital
Contributions.

Section 4.4 Capital Contribution Events.

(a) Notwithstanding anything in Section 4.2 to the contrary, whenever all of the
Member unanimously determine that additional Capital Contributions in cash from
the Members are necessary to fund the Company’s operations, the Managing Member
may issue a notice to each Member (a “Call Notice”) for an additional Capital
Contribution by each Member (a “Required Contribution”) in an amount equal to
such Member’s pro rata portion (based on the Percentage Interests of the
Members) of the aggregate additional Capital Contribution determined to be
necessary by the Members not less than fifteen (15) days prior to the date the
Managing Member determine such additional Capital Contributions shall be made by
the Members.

(b) All Call Notices shall be expressed in U.S. dollars and shall state the date
on which payment is due and the bank(s) or account(s) to which payment is to be
made. Each Call Notice shall specify in reasonable detail the purpose(s) for
which such Required Contribution is required and the amount of the Required
Contribution to be made by each Member pursuant to such Call Notice. Each Member
shall contribute its Required Contribution within ten (10) Business Days of the
date of delivery of the relevant Call Notice. The Company shall use the proceeds
of such Required Contributions exclusively for the purpose specified in the
relevant Call Notice.

Section 4.5 Failure to Contribute.

(a) If a Member fails to contribute all or any portion of a Required
Contribution that such Member (a “Delinquent Member”) is required to make as
provided in this Agreement, then, while such Member is a Delinquent Member, each
non-Delinquent Member may (but shall have no obligation to) elect to fund all or
any portion of the Delinquent Member’s Required Contribution as a Capital
Contribution pursuant to this Section 4.5. If a non-Delinquent Member so desires
to fund such amount, such non-Delinquent Member shall so notify each of the
other non-Delinquent Members, who shall have five (5) Business Days thereafter
to elect to participate in such funding.

(b) The portion that each participating non-Delinquent Member may fund as a
Capital Contribution pursuant to this Section 4.5 (the “NDP Amount”) shall be
equal to the product of (x) the delinquent amount of such Required Contribution
multiplied by (y) a fraction, the numerator of which shall be the Percentage
Interest then held by such participating non-Delinquent Member and the
denominator of which shall be the aggregate Percentage Interest

 

14



--------------------------------------------------------------------------------

held by all such participating non-Delinquent Members; provided, that if any
participating non-Delinquent Member elects to fund less than its full allocation
of such amount, the fully participating non-Delinquent Members shall be entitled
to take up such shortfall (allocated, as necessary, based on their respective
Percentage Interests). Upon such funding as a Capital Contribution, the Company
Interest and Percentage Interest of each Member shall be appropriately adjusted
to reflect all such funding (based on total Capital Contributions).

(c) Notwithstanding anything in this Section 4.5 to the contrary, the Delinquent
Member may cure such delinquency (i) by contributing its Required Contribution
prior to the Capital Contribution being made by another Member or (ii) on or
before the sixtieth (60th) day following the date that the participating
non-Delinquent Member(s) satisfied the Required Contribution, by making a
Capital Contribution to the Company in an amount equal to the Required
Contribution (a “Make-Up Contribution”) and paying to each participating
non-Delinquent Member an amount equal to its respective NDP Amount multiplied by
the Default Interest Rate for the period from the date such participating
non-Delinquent Member funded its NDP Amount to the date that the Delinquent
Member makes its Make-Up Contribution (the “Default Interest Amount”). If a
Delinquent Member cures its delinquency pursuant to Section 4.5(c)(ii) by making
a Make-Up Contribution and paying the Default Interest Amount, then (A) first,
the Company shall distribute to each existing Member that is a participating
non-Delinquent Member the NDP Amount that such participating non-Delinquent
Member funded pursuant to Section 4.5(b), (B) second, the respective Capital
Accounts and Percentage Interests of the Members shall be adjusted with all
necessary increases or decreases to return the Members’ Capital Accounts and
Percentage Interests status quo ante application of Section 4.5(b) and
(C) third, the Percentage Interest and Company Interests of each Member shall be
appropriately adjusted to reflect the Make-Up Contribution (based on total
Capital Contributions). If the delinquency is remedied (i) by the Delinquent
Member making its Required Contribution or Make-Up Contribution pursuant to this
Section 4.5(c) or (ii) by funding by the non-Delinquent Member(s) as a Capital
Contribution pursuant to Section 4.5(b), the Delinquent Member shall no longer
be deemed to be a Delinquent Member with respect to the unfunded Required
Contribution.

ARTICLE V

ALLOCATIONS AND OTHER TAX MATTERS

Section 5.1 Profits. After giving effect to the special allocations set forth in
Section 5.3 and Section 5.4, and any allocation of Profits set forth in
Section 5.2(b), Profits for any Allocation Year shall be allocated among the
Members in proportion to their respective Percentage Interests.

Section 5.2 Losses.

(a) After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Losses for any Allocation Year shall be allocated among the Members
in proportion to their respective Percentage Interests.

 

15



--------------------------------------------------------------------------------

(b) The Losses allocated pursuant to Section 5.2(a) shall not exceed the maximum
amount of Losses that can be so allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any Allocation Year. In the event
some but not all of the Members would have Adjusted Capital Account Deficits as
a result of an allocation of Losses pursuant to Section 5.2(a), Losses that
would otherwise be allocated to a Member pursuant to Section 5.2(a) but for the
limitation set forth in this Section 5.2(b) shall be allocated to the remaining
Members in proportion to their relative Percentage Interests. All remaining
Losses in excess of the limitation set forth in this Section 5.2(b) shall be
allocated to the Managing Member. Profits for any Allocation Year subsequent to
an Allocation Year for which the limitation set forth in this Section 5.2(b) was
applicable shall be allocated (i) first, to reverse any Losses allocated to the
Managing Member pursuant to the third sentence of this Section 5.2(b) and
(ii) second, to reverse any Losses allocated to the Members pursuant to the
second sentence of this Section 5.2(b) and in proportion to how such Losses were
allocated.

Section 5.3 Special Allocations. The following special allocations shall be made
in the following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article V, if
there is a net decrease in Minimum Gain during any Allocation Year, each Member
shall be specially allocated items of Company income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Member’s share of the net decrease in Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(g)(2). This Section 5.3(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article V, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Allocation Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Allocation Year (and, if necessary, subsequent Allocation Years)
in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Member unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704- 1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be allocated to such Member in an amount
and manner sufficient to eliminate, to the

 

16



--------------------------------------------------------------------------------

extent required by the Regulations, the Adjusted Capital Account Deficit of such
Member as quickly as possible; provided that an allocation pursuant to this
Section 5.3(c) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if this Section 5.3(c) were
not in this Agreement.

(d) Gross Income Allocation. In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Allocation Year, each such Member
shall be allocated items of Company income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 5.3(d) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if Section 5.3(c) and this
Section 5.3(d) were not in this Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall
be allocated among the Members in proportion to their respective Percentage
Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(g) Nonrecourse Liabilities. Nonrecourse Liabilities of the Company described in
Regulations Section 1.752-3(a)(3) shall be allocated among the Members in the
manner chosen by the Managing Member and consistent with such section of the
Regulations.

(h) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Property, pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s Company Interest, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

Section 5.4 Curative Allocations. The allocations set forth in Section 5.3 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
the Regulatory Allocations shall be offset either with special allocations of
other items of Company income, gain, loss or deduction pursuant to this
Section 5.4. Therefore, notwithstanding any other provision of this Article V
(other than the Regulatory Allocations), the Tax Matters Member shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have

 

17



--------------------------------------------------------------------------------

had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Section 5.1, Section 5.2 and
Section 5.3 (other than the Regulatory Allocations). In exercising its
discretion under this Section 5.4, the Tax Matters Member shall take into
account future Regulatory Allocations that, although not yet made, are likely to
offset other Regulatory Allocations previously made.

Section 5.5 Other Allocation Rules.

(a) Profits, Losses and any other items of income, gain, loss or deduction shall
be allocated to the Members pursuant to this Article V as of the last day of
each Fiscal Year; provided that Profits, Losses and such other items shall also
be allocated at such times as the Gross Asset Values of the Company’s assets are
adjusted pursuant to subparagraph (ii) of the definition of “Gross Asset Value”
in Section 1.1.

(b) For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and any such other items shall be determined on a
daily proration basis by the Managing Member under Code Section 706 and the
Regulations thereunder.

Section 5.6 Tax Allocations: Code Section 704(c).

(a) Except as otherwise provided in this Section 5.6, each item of income, gain,
loss and deduction of the Company for federal income tax purposes shall be
allocated among the Members in the same manner as such items are allocated for
book purposes under this Article V. In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss and deduction with respect to any
Property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such Property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with the
definition of Gross Asset Value). Such allocation shall be made in accordance
with the “remedial method” described by Regulations Section 1.704-3(d).

(b) In the event the Gross Asset Value of any Property is adjusted pursuant to
subparagraph (ii) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss and deduction with respect to such Property shall take
account of any variation between the adjusted basis of such Property for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder. Such allocation shall be made in
accordance with the “remedial method” described by Regulations
Section 1.704-3(d).

(c) In accordance with Regulations Sections 1.1245-1(e) and 1.1250-1(f), any
gain allocated to the Members upon the sale or other taxable disposition of any
Property shall, to the extent possible, after taking into account other required
allocations of gain pursuant to this Section 5.6(c), be characterized as
“recapture income” in the same proportions and to the same extent as such
Members (or their predecessors in interest) have been allocated any deductions
directly or indirectly giving rise to the treatment of such gains as “recapture
income.”

 

18



--------------------------------------------------------------------------------

(d) Any elections or other decisions relating to such allocations shall be made
by the Managing Member in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 5.6 are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

Section 5.7 Tax Elections.

(a) The Members intend that the Company be treated as a partnership for federal
income tax purposes. Accordingly, neither the Tax Matters Member nor any Member
shall file any election or return on its own behalf or on behalf of the Company
that is inconsistent with that intent.

(b) The Company shall make the election under Code Section 754 in accordance
with the applicable Regulations issued thereunder, subject to the reservation of
the right to seek to revoke any such election upon the Managing Member’s
determination that such revocation is in the best interests of the Members.

(c) Any elections or other decisions relating to tax matters that are not
expressly provided herein, shall be made jointly by the Members in any manner
that reasonably reflects the purpose and intention of this Agreement.

Section 5.8 Tax Returns.

(a) The Company shall cause to be prepared and timely filed all federal, state,
local and foreign income tax returns and reports required to be filed by the
Company and its subsidiaries. The Company shall provide copies of all the
Company’s federal, state, local and foreign tax returns (and any schedules or
other required filings related to such returns) that reflect items of income,
gain, deduction, loss or credit that flow to separate Member returns, to the
Members for their review and comment prior to filing, except as otherwise agreed
by the Members. The Members agree in good faith to resolve any difference in the
tax treatment of any item affecting such returns and schedules. However, if the
Members are unable to resolve the dispute, the position of the Tax Matters
Member shall be followed if nationally recognized tax counsel acceptable to the
Member provides an opinion that substantial authority exists for such position.
Substantial authority shall be given the meaning ascribed to it for purposes of
applying Code Section 6662. If the Members are unable to resolve the dispute
prior to the due date for filing the return, including approved extensions, the
position of the Tax Matters Member shall be followed, and amended returns shall
be filed if necessary at such time the dispute is resolved. The costs of the
dispute shall be borne by the Company. The Members agree to file their separate
federal income tax returns in a manner consistent with the Company’s return, the
provisions of this Agreement and in accordance with Applicable Law.

(b) The Members shall provide each other with copies of all correspondence or
summaries of other communications with the Internal Revenue Service or any
state, local or foreign taxing authority (other than routine correspondence and
communications) regarding the tax treatment of the Company’s operations. No
Member shall enter into settlement negotiations with the Internal Revenue
Service or any state, local or foreign taxing authority with respect to any
issue concerning the Company’s income, gains, losses, deductions or credits if
the tax adjustment attributable to such issue (assuming the then current
aggregate tax rate) would be $100,000 or greater, without first giving
reasonable advance notice of such intended action to the other Members.

 

19



--------------------------------------------------------------------------------

Section 5.9 Tax Matters Member.

(a) The Managing Member shall be the “Tax Matters Member” of the Company within
the meaning of Section 6231(a)(7) of the Code, and shall act in any similar
capacity under the Applicable Law of any state, local or foreign jurisdiction,
but only with respect to returns for which items of income, gain, loss,
deduction or credit flow to the separate returns of the Members. If at any time
there is more than one Managing Member, the Tax Matters Member shall be the
Managing Member with the largest Percentage Interest following such admission.

(b) The Tax Matters Member shall incur no Liability (except as a result of the
gross negligence or willful misconduct of the Tax Matters Member) to the Company
or the other Members including, but not limited to, Liability for any additional
taxes, interest or penalties owed by the other Members due to adjustments of
Company items of income, gain, loss, deduction or credit at the Company level.

Section 5.10 Designation of Partnership Representative

(a) With respect to tax returns filed for taxable years beginning on or after
December 31, 2017, the Managing Member (or its designee) will be designated as
the “partnership representative” in accordance with the rules prescribed
pursuant to Section 6223 of the Code and shall have the sole authority to act on
behalf of the Company in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings. If at any time there is more than one Managing Member, the
partnership representative shall be the Managing Member with the largest
Percentage Interest following such admission (or its designee). Except as
subject to Section 5.11, the Managing Member (or its designee) shall exercise,
in its sole discretion, any and all authority of the “partnership
representative” under the Code, including, without limitation, (i) binding the
Company and its Members with respect to tax matters and (ii) determining whether
to make any available election under Section 6226 of the Code. In all events,
the cost incurred by the partnership representative in performing its duties
hereunder shall be borne by the Company. In accordance with Section 13.6, the
Managing Member shall propose and the Members shall agree to (such agreement not
to be unreasonably withheld) any amendment of the provisions of this Agreement
required to appropriately to reflect the proposal or promulgation of Treasury
Regulations implementing the partnership audit, assessment and collection rules
adopted by the Bipartisan Budget Act of 2015, including any amendments to those
rules.

(b) The partnership representative shall incur no Liability (except as a result
of the gross negligence or willful misconduct of the Tax Matters Member) to the
Company or the other Members including, but not limited to, Liability for any
additional taxes, interest or penalties owed by the other Members due to
adjustments of Company items of income, gain, loss, deduction or credit at the
Company level.

 

20



--------------------------------------------------------------------------------

Section 5.11 Duties of Tax Matters Member and Partnership Representative.

(a) Except as provided in Section 5.11(b), the Tax Matters Member or the
partnership representative, as applicable, shall cooperate with the other
Members and shall promptly provide the other Members with copies of notices or
other materials from, and inform the other Members of discussions engaged with,
the Internal Revenue Service or any state, local or foreign taxing authority and
shall provide the other Members with notice of all scheduled proceedings,
including meetings with agents of the Internal Revenue Service or any state,
local or foreign taxing authority, technical advice conferences, appellate
hearings, and similar conferences and hearings, as soon as possible after
receiving notice of the scheduling of such proceedings, but in any case prior to
the date of such scheduled proceedings.

(b) The duties of the Tax Matters Member or the partnership representative, as
applicable, under Section 5.11(a) shall not apply with respect to notices,
materials, discussions, proceedings, meetings, conferences, or hearings
involving any issue concerning the Company’s income, gains, losses, deductions
or credits if the tax adjustment attributable to such issue (assuming the then
current aggregate tax rate) would be less than $100,000 except as otherwise
required under Applicable Law.

(c) The Tax Matters Member or the partnership representative, as applicable,
shall not extend the period of limitations or assessments without the consent of
the other Members, which consent shall not be unreasonably withheld.

(d) The Tax Matters Member or the partnership representative, as applicable,
shall not file a petition or complaint in any court, or file any claim, amended
return or request for an administrative adjustment with respect to company
items, after any return has been filed, with respect to any issue concerning the
Company’s income, gains, losses, deductions or credits if the tax adjustment
attributable to such issue (assuming the then current aggregate tax rate) would
be $100,000 or greater, unless agreed by the other Members. If the other Members
do not agree, the position of the Tax Matters Member or the partnership
representative, as applicable, shall be followed if nationally recognized tax
counsel acceptable to all Members issues an opinion that a reasonable basis
exists for such position. Reasonable basis shall be given the meaning ascribed
to it for purposes of applying Code Section 6662. The costs of the dispute shall
be borne by the Company.

(e) The Tax Matters Member or the partnership representative, as applicable,
shall not enter into any settlement agreement with the Internal Revenue Service
or any state, local or foreign taxing authority, either before or after any
audit of the applicable return is completed, with respect to any issue
concerning the Company’s income, gains, losses, deductions or credits, unless
any of the following apply:

(i) all Members agree to the settlement;

(ii) the tax effect of the issue if resolved adversely would be, and the tax
effect of settling the issue is, proportionately the same for all Members
(assuming each otherwise has substantial taxable income);

 

21



--------------------------------------------------------------------------------

(iii) the Tax Matters Member or the partnership representative, as applicable,
determines that the settlement of the issue is fair to the Members; or

(iv) tax counsel acceptable to all Members determines that the settlement is
fair to all Members and is one it would recommend to the Company if all Members
were owned by the same person and each had substantial taxable income.

In all events, the costs incurred by the Tax Matters Member or the partnership
representative, as applicable, in performing its duties hereunder shall be borne
by the Company.

(f) The Tax Matters Member or the partnership representative, as applicable, may
request extensions to file any tax return or statement without the written
consent of, but shall so inform, the other Members.

Section 5.12 Survival of Provisions. To the fullest extent permitted by law, the
provisions of this Agreement regarding the Company’s tax returns and Tax Matters
Member or the partnership representative, as applicable, shall survive the
termination of the Company and the transfer of any Member’s interest in the
Company and shall remain in effect for the period of time necessary to resolve
any and all matters regarding the federal, state, local and foreign taxation of
the Company and items of Company income, gain, loss, deduction and credit.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions of Distributable Cash. Within 45 days following the
end of each Quarter commencing with the Quarter that includes the IPO Date, the
Company shall distribute to the Members pro rata in accordance with their
respective Percentage Interests an amount equal to 100% of Distributable Cash.
Notwithstanding any other provision of this Agreement, the Company shall not
make a distribution to any Member on account of its interest in the Company if
such distribution would violate the Delaware Act or other Applicable Law.

Section 6.2 Liquidating Distributions. Notwithstanding any other provision of
this Article VI (other than the last sentence of Section 6.1), distributions
with respect to the Quarter in which a dissolution of the Company occurs shall
be made in accordance with Article XII.

Section 6.3 Distribution in Kind. The Company shall not distribute to the
Members any assets in kind unless approved by the Members in accordance with
this Agreement. If cash and property in kind are to be distributed
simultaneously, the Company shall distribute such cash and property in kind in
the same proportion to each Member, unless otherwise approved by the Members in
accordance with this Agreement.

ARTICLE VII

BOOKS AND RECORDS

Section 7.1 Books and Records; Examination. The Managing Member shall keep or
cause to be kept such books of account and records with respect to the Company’s
business as required by applicable law and it may deem necessary and
appropriate. Each Member and its

 

22



--------------------------------------------------------------------------------

duly authorized representatives shall have the right, for any purpose reasonably
related to its interest in the Company, at any time to examine, or to appoint
independent certified public accountants (the fees of which shall be paid by
such Member) to examine, the books, records and accounts of the Company and its
Subsidiaries, their operations and all other matters that such Member may wish
to examine, including all documentation relating to actual or proposed
transactions between the Company and any Member or any Affiliate of a Member.
The Company’s books of account shall be kept using the method of accounting
determined by the Managing Member.

Section 7.2 Reports. The Managing Member shall prepare and send to each Member
(at the same time) promptly such financial information of the Company as a
Member shall from time to time reasonably request, for any purpose reasonably
related to its interest in the Company. The Managing Member shall, for any
purpose reasonably related to a Member’s interest in the Company, permit
examination and audit of the Company’s books and records by both the internal
and independent auditors of its Members.

ARTICLE VIII

MANAGEMENT AND VOTING

Section 8.1 Management. The Managing Member shall conduct, direct and manage the
business of the Company. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the Company
shall be exclusively vested in the Managing Member, and no Member shall have any
management power over the business and affairs of the Company. In addition to
the powers now or hereafter granted a managing member of a limited liability
company under the Delaware Act or which are granted to the Managing Member under
any other provision of this Agreement, the Managing Member, subject to
Section 8.2, shall have full power and authority to do all things on such terms
as it, in its sole discretion, may deem necessary or appropriate to conduct the
business of the Company and to effectuate the purposes set forth in Section 2.4.
The Company shall reimburse the Managing Member, on a monthly basis or such
other basis as the Managing Member may determine, for all direct and indirect
costs and expenses incurred by the Managing Member or payments made by the
Managing Member, in its capacity as the managing member of the Company, for and
on behalf of the Company. Except as provided in this Section 8.1, and elsewhere
in this Agreement, the Managing Member shall not be compensated for its services
as the managing member of the Company. For the avoidance of doubt, subject to
any approvals required by Section 8.2 hereof, the Managing Member shall have the
authority to vote the Company’s interests in each of the Mardi Gras Joint
Ventures in its sole discretion with respect to any matter requiring a vote of
the members of any Mardi Gras Joint Venture under the limited liability company
agreement of such Mardi Gras Joint Venture.

Section 8.2 Matters Constituting Unanimous Approval Matters. Notwithstanding
anything in this Agreement or the Delaware Act to the contrary, and subject to
the provisions of Section 8.3(c), each of the following matters, and only the
following matters, shall constitute a “Unanimous Approval Matter” which requires
the prior approval of all of the Members pursuant to Section 8.3(c):

 

23



--------------------------------------------------------------------------------

(a) sale, lease, transfer, pledge or other disposition of any of the Company’s
ownership interests in any of its Subsidiaries;

(b) other than equity securities issued upon exercise of convertible or
exchangeable securities approved pursuant to this Section 8.2, the
authorization, sale and/or issuance by the Company or any of its Subsidiaries of
any of their respective limited liability company interests or other equity
securities, including the issuance of any additional Company Interests, whether
in a private or public offering, including an initial public offering, or the
grant, sale or issuance of other securities (including rights, warrants and
options) convertible into, exchangeable for or exercisable for any of their
respective limited liability company interests or other equity securities,
whether or not presently convertible, exchangeable or exercisable;

(c) incurring any Indebtedness of the Company or any of its Subsidiaries;

(d) any repurchase or redemption by the Company or any of its Subsidiaries of
any debt or equity securities;

(e) approval of the merger, consolidation, or participation in a share exchange
or other statutory reorganization with, or voluntary or involuntary sale,
exchange, assignment, transfer, conveyance, bequest, devise, merger,
consolidation, gift or any other alienation, with or without consideration, of
all or substantially all of the assets of the Company or any of its Subsidiaries
to, any Person;

(f) dissolution of the Company or any of its Subsidiaries pursuant to
Section 12.1 or the filing of any bankruptcy or reorganization petition on
behalf of the Company or any of its Subsidiaries and acquiescence in such a
petition filed by others;

(g) approval of any capital contributions to the Company or any of its
Subsidiaries, including pursuant to any of their respective limited liability
company agreements or other organizational documents;

(h) approval of the Company’s annual budget, including the amount of cash
reserves to be set aside before the payment of any distribution to the Members;

(i) amendment or repeal of the Certificate of Formation or this Agreement;

(j) entering into any agreement or otherwise committing to do any of the
foregoing; and

(k) any other provision of this Agreement expressly requiring the approval,
consent or other form of authorization of all of the Members.

Section 8.3 Meetings and Voting.

(a) Representatives. For purposes of this Article VIII and subject to the
Managing Member’s authority under Section 8.1, each Member shall be represented
by a designated representative (each, a “Representative”), who shall be
appointed by, and may be removed with or without cause by, the Member that
designated such Person. Each

 

24



--------------------------------------------------------------------------------

Representative shall have the full authority to act on behalf of the Member who
designated such Representative. To the fullest extent permitted by Applicable
Law, each Representative shall be deemed the agent of the Member that appointed
him, and each Representative shall not be an agent of the Company or the other
Members. The action of a Representative at a meeting of the Members (or through
a written consent) shall bind the Member that designated that Representative,
and the other Members shall be entitled to rely upon such action without further
inquiry or investigation as to the actual authority (or lack thereof) of such
Representative.

(b) Meetings and Voting. Meetings of Members shall be at such times and
locations as the Managing Member shall determine in its sole discretion. Any
meeting of the Members may be held in person or by telephone conference or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting. The Managing Member shall provide
notice to the Members of any meetings of Members in any manner that it deems
reasonable and appropriate under the circumstances. The presence, in person or
by proxy, of each Member or its respective Representative shall constitute a
quorum at a meeting of Members. At any meeting of the Members duly called and
held in accordance with this Agreement at which a quorum is present, the act of
Members holding Company Interests that, in the aggregate, represent a majority
of the Percentage Interests of those present in person or by proxy at such
meeting shall be deemed to constitute the act of all Members, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Members holding
Company Interests that in the aggregate represent at least such greater or
different percentage shall be required. In the absence of a quorum, any meeting
of Members may be adjourned from time to time by the affirmative vote of Members
with at least a majority of the Percentage Interests of the Members entitled to
vote at such meeting (including the Managing Member) represented either in
person or by proxy, but no other business may be transacted.

(c) Unanimous Approval Matters. All Unanimous Approval Matters shall be approved
by the unanimous affirmative vote of all of the Members. Each Member
acknowledges and agrees that all references in this Agreement to any approval,
consent or other form of authorization by “all Members,” “each of the Members”
or similar phrases shall be deemed to mean that such approval, consent or other
form of authorization shall constitute a Unanimous Approval Matter that requires
the unanimous approval of all of the Members in accordance with this
Section 8.3(c).

Section 8.4 Reliance by Third Parties. Persons dealing with the Company are
entitled to rely conclusively upon the power and authority of the Managing
Member set forth in this Agreement. Neither a Member nor its Representative
shall have the authority to bind the Company or any of its Subsidiaries.

 

25



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFER OF COMPANY INTERESTS

Section 9.1 Restrictions on Transfers.

(a) General. Except as expressly provided by this Article IX, the Managing
Member shall not transfer all or any part of its Company Interests to any Person
without first obtaining the written approval of each of the other Members, which
approval may be granted or withheld in their sole discretion. Each of the
Members other than the Managing Member may in its sole discretion transfer all
or any part of its Company Interests without approval from any other Member.

(b) Transfer by Operation of Law. In the event the Managing Member shall be
party to a merger, consolidation or similar business combination transaction
with another Person or sell all or substantially all its assets to another
Person, such Member may transfer all or part of its Company Interests to such
other Person without the approval of any other Member.

(c) Consequences of an Unpermitted Transfer. To the fullest extent permitted by
law, any transfer of a Member’s Company Interest in violation of the applicable
provisions of this Agreement shall be void ab initio.

Section 9.2 Conditions for Admission. No transferee of all or a portion of the
Company Interests of any Member shall be admitted as a Member hereunder unless
such Company Interests are transferred in compliance with the applicable
provisions of this Agreement. Each such transferee shall have executed and
delivered to the Company such instruments as the Managing Member reasonably
deems necessary or appropriate to effectuate the admission of such transferee as
a Member and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement. The admission of a transferee shall be
effective immediately prior to such transfer and, immediately following such
admission, the transferor shall cease to be a Member (to the extent it
transferred its entire Company Interest). If the Managing Member transfers its
entire Member Interest in the Company, the transferee Managing Member, to the
extent admitted as a substitute Managing Member, is hereby authorized to, and
shall, continue the Company without dissolution.

Section 9.3 Allocations and Distributions. Subject to applicable Regulations,
upon the transfer of all the Company Interests of a Member as herein provided,
the Profit or Loss of the Company attributable to the Company Interests so
transferred for the Fiscal Year in which such transfer occurs shall be allocated
between the transferor and transferee as of the effective date of the
assignment, and such allocation shall be based upon any permissible method
agreed to by the Members that is provided for in Code Section 706 and the
Regulations issued thereunder.

Section 9.4 Restriction on Resignation or Withdrawal. Except in connection with
a transfer permitted pursuant to Section 9.1 or as contemplated by Section 12.1,
no Member shall withdraw from the Company without the consent of each of the
other Members. To the extent permitted by law, any purported withdrawal from the
Company in violation of this Section 9.4 shall be null and void.

 

26



--------------------------------------------------------------------------------

ARTICLE X

LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 10.1 Liability for Company Obligations. Except as otherwise required by
the Delaware Act, the Liabilities of the Company shall be solely the Liabilities
of the Company, and no Indemnitee (other than the Managing Member) shall be
obligated personally for any such Liability of the Company solely by reason of
being an Indemnitee.

Section 10.2 Disclaimer of Duties and Exculpation.

(a) Except as otherwise expressly provided in this Agreement, to the fullest
extent permitted by law, no Indemnitee shall have any duty (fiduciary or
otherwise) or obligation to the Company, the Members or to any other Person
bound by this Agreement, and in taking, or refraining from taking, any action
required or permitted under this Agreement or under Applicable Law, each
Indemnitee shall be entitled to consider only such interests and factors as such
Indemnitee deems advisable, including its own interests, and need not consider
any interest of or factors affecting, any other Indemnitee or the Company
notwithstanding any duty otherwise existing at law or in equity. To the extent
that an Indemnitee is required or permitted under this Agreement to act in “good
faith” or under another express standard, such Indemnitee shall act under such
express standard and shall not be subject to any other or different standard
under this Agreement or otherwise existing under Applicable Law or in equity.

(b) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and Liabilities of an
Indemnitee otherwise existing under Applicable Law or in equity, are agreed by
the Members to replace these duties and Liabilities of such Indemnitee in their
entirety, and no Indemnitee shall be liable to the Company, the Members or any
other Person bound by this Agreement for its good faith reliance on the
provisions of this Agreement.

(c) To the fullest extent permitted by law, no Indemnitee shall be liable to the
Company, the Members or any other Person bound by this Agreement for any cost,
expense, loss, damage, claim or Liability incurred by reason of any act or
omission performed or omitted by such Indemnitee in such capacity, whether or
not such Person continues to be an Indemnitee at the time of such cost, expense,
loss, damage, claim or Liability is incurred or imposed, if the Indemnitee acted
in good faith reliance on the provisions of this Agreement, and, with respect to
any criminal action or proceeding, such Indemnitee had no reasonable cause to
believe its conduct was unlawful.

(d) An Indemnitee shall be fully protected from liability to the Company, the
Members and any other Person bound by this Agreement in acting or refraining
from acting in good faith reliance upon the records of the Company and such
other information, opinions, reports or statements presented to the Company by
any Person as to any matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets, Liabilities,
Profits and Losses of the Company.

 

27



--------------------------------------------------------------------------------

Section 10.3 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Company from and against any and all Liabilities arising
from any and all threatened, pending or completed claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
and whether formal or informal and including appeals, in which any Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise, by
reason of its status as an Indemnitee and acting (or refraining to act) in such
capacity on behalf of or for the benefit of the Company; provided, that the
Indemnitee shall not be indemnified and held harmless pursuant to this Agreement
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
acted in bad faith or engaged in intentional fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful. Any indemnification or advancement of expenses pursuant to
this Section 10.3 shall be made only out of the assets of the Company (including
insurance proceeds payable to the Company for such purposes), it being agreed
that the Managing Member shall not be personally liable for such indemnification
or advancement of expenses and shall have no obligation to contribute or loan
any monies or property to the Company to enable it to effectuate such
indemnification or advancement of expenses.

(b) To the fullest extent permitted by law, upon receipt by the Company of any
undertaking by or on behalf of an Indemnitee who is indemnified pursuant to
Section 10.3(a) to repay expenses (including legal fees and expenses) incurred
by such Indemnitee in appearing at, participating in or defending any claim,
demand, action, suit or proceeding if it shall be ultimately determined that the
Indemnitee is not entitled to be indemnified as authorized by this Section 10.3,
such expenses shall, from time to time, be advanced to the Indemnitee by the
Company prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 10.3, that the
Indemnitee is not entitled to be indemnified.

(c) The indemnification provided by this Section 10.3 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement to
which the Company may be a Party, as a matter of law, in equity or otherwise,
both as to actions in the Indemnitee’s capacity as an Indemnitee and as to
actions in any other capacity, and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee. For the avoidance of
doubt, the indemnification provided for in this Section 10.3 shall be without
prejudice to any indemnification or similar undertaking by the Company to any
other Person under a separate written legally binding agreement of the Company.

(d) The Company may purchase and maintain (or reimburse the Managing Member or
its Affiliates for the cost of) insurance, on behalf of the Managing Member, its
Affiliates and such other Persons as the Managing Member shall determine,
against any liability that may be asserted against or expense that may be
incurred by such Person in connection with the Company’s activities or such
Person’s activities on behalf of the Company, regardless of whether the Company
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.

 

28



--------------------------------------------------------------------------------

(e) In no event may an Indemnitee subject the Members to personal liability by
reason of the indemnification provisions set forth in this Agreement.

(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 10.3 solely because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies.

(g) The provisions of this Section 10.3 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(h) No amendment, modification or repeal of this Section 10.3 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.3 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

ARTICLE XI

CONFLICTS OF INTEREST

Section 11.1 Outside Activities. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, (a) the
engaging in activities by any Indemnitee that are competitive with the business
of the Company is hereby approved by all Members, (b) it shall not be a breach
of any fiduciary duty or any other duty or obligation of a Member under this
Agreement or otherwise existing under Applicable Law or in equity for such
Indemnitee to engage in such activities in preference to or to the exclusion of
the Company, (c) an Indemnitee shall have no obligation under this Agreement or
as a result of any duty (including any fiduciary duty) otherwise existing under
Applicable Law or in equity, to present business opportunities to the Company
and (d) the doctrine of corporate opportunity, or any analogous doctrine, shall
not apply to any Indemnitee.

ARTICLE XII

DISSOLUTION AND TERMINATION

Section 12.1 Dissolution. The Company shall be dissolved and its business and
affairs wound up upon the earliest to occur of any one of the following events:

(a) at any time there are no Members of the Company, unless the business of the
Company is continued in accordance with the Delaware Act;

(b) the written consent of all the Members;

 

29



--------------------------------------------------------------------------------

(c) an “event of withdrawal” (as defined in the Delaware Act) of the Managing
Member; or

(d) the entry of a decree of judicial dissolution of the Company pursuant to
Section 18-802 of the Delaware Act.

The bankruptcy, involuntary liquidation or dissolution of a Member shall cause
that Member to cease to be a member of the Company. Notwithstanding the
foregoing, the Company shall not be dissolved and its business and affairs shall
not be wound up upon the occurrence of any event specified in clause (c) above
if, at the time of occurrence of such event, there is at least one remaining
Member (who is hereby authorized to, and shall, carry on the business of the
Company), or if within ninety (90) days after the date on which such event
occurs, the remaining Members elect in writing to continue the business of the
Company and to the appointment, effective as of the date of such event, if
required, of one or more additional Managing Members of the Company. Except as
provided in this paragraph, and to the fullest extent permitted by the Delaware
Act, the occurrence of an event that causes a Member to cease to be a Member of
the Company shall not, in and of itself, cause the Company to be dissolved or
its business or affairs to be wound up, and upon the occurrence of such an
event, the business of the Company shall, to the extent permitted by the
Delaware Act, continue without dissolution.

Section 12.2 Winding Up of Company. Upon dissolution, the Company’s business
shall be wound up in an orderly manner. The Managing Member shall (unless the
Managing Member (or, if no Managing Member, the remaining Members) elects to
appoint a liquidating trustee) wind up the affairs of the Company pursuant to
this Agreement. In performing its duties, the Managing Member or liquidating
trustee is authorized to sell, distribute, exchange or otherwise dispose of the
assets of the Company in accordance with the Delaware Act and in any reasonable
manner that the Managing Member or liquidating trustee shall determine to be not
adverse to the interests of the Members or their successors-in-interest. The
Managing Member or liquidating trustee shall take full account of the Company’s
Liabilities and Property and shall cause the Property or the proceeds from the
sale thereof, to the extent sufficient therefor, to be applied and distributed,
to the maximum extent permitted by Applicable Law, in the following order:

(a) First, to creditors, including Members who are creditors, to the extent
permitted by law, in satisfaction of all of the Company’s Liabilities (whether
by payment or the making of reasonable provision for payment thereof to the
extent required by Section 18-804 of the Delaware Act), other than Liabilities
for distribution to Members under Section 18-601 or 18-604 of the Delaware Act;

(b) Second, to the Members and former Members of the Company in satisfaction of
Liabilities for distributions under Sections 18-601 or 18-604 of the Delaware
Act; and

(c) The balance, if any, to the Members in accordance with the positive balance
in their respective Capital Accounts, after giving effect to all contributions,
distributions and allocations for all periods.

 

30



--------------------------------------------------------------------------------

Section 12.3 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts. In the event the Company is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article XII to the Members who have positive Capital Accounts in
compliance with Regulations Section 1.704- 1(b)(2)(ii)(b)(2). If any Member has
a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all Allocation Years, including
the Allocation Year during which such liquidation occurs), such Member shall
have no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.

Section 12.4 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article XII, in the event the Company is liquidated within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no actual dissolution
and winding up under the Delaware Act has occurred, the Property shall not be
liquidated, the Company’s debts and other Liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up. Instead, solely for
federal income tax purposes, the Company shall be deemed to have contributed all
its Property and Liabilities to a new limited liability company in exchange for
an interest in such new limited liability company and, immediately thereafter,
the Company will be deemed to liquidate by distributing interests in the new
limited liability company to the Members.

Section 12.5 Distribution of Property. In the event the Managing Member
determines that it is necessary in connection with the winding up of the Company
to make a distribution of property in kind, such property shall be transferred
and conveyed to the Members so as to vest in each of them as a tenant in common
an undivided interest in the whole of such property, but otherwise in accordance
with Section 12.3.

Section 12.6 Termination of Company. The Company shall terminate when all assets
of the Company, after payment of or due provision for all Liabilities of the
Company, shall have been distributed to the Members in the manner provided for
in this Agreement, and the Certificate of Formation shall have been canceled in
the manner provided by the Delaware Act.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Notices. Except as otherwise expressly provided in this Agreement,
all notices, demands, requests, or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be given
either (a) in person, (b) by United States mail, (c) by expedited delivery
service (charges prepaid) with proof of delivery or (d) by electronic message or
facsimile. The Company’s address for notice shall be the principal place of
business of the Company, as set forth in Section 2.3. The address for notices
and other communications to the Managing Member or any Member shall be the
address set forth in Exhibit A. Addresses for notices and communications
hereunder may be changed by the Company, the Managing Member or any Member, as
applicable, giving notice in writing, stating its new address for notices, to
the other. For purposes of the foregoing, any notice required or permitted to be
given shall be deemed to be delivered and given on the date actually delivered
to the address specified in this Section 13.1.

 

31



--------------------------------------------------------------------------------

Section 13.2 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 13.3 Assignment. A Member shall not assign all or any of its rights,
obligations or benefits under this Agreement to any other Person otherwise than
(i) in connection with a transfer of its Company Interests pursuant to
Article IX or (ii) with the prior written consent of each of the other Members,
which consent may be withheld in such Member’s sole discretion, and any
attempted assignment not in compliance with Article IX or this Section 13.3
shall be void.

Section 13.4 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 13.5 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

Section 13.6 Amendment; Waiver. Subject to the definition of Capital Account,
Section 2.2 and Section 3.2, this Agreement may not be amended except in a
written instrument signed by each of the Members and expressly stating it is an
amendment to this Agreement. Any failure or delay on the part of any Member in
exercising any power or right hereunder shall not operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder or otherwise available under Applicable Law or in equity.

Section 13.7 Severability. If any term, provision, covenant or restriction in
this Agreement or the application thereof to any Person or circumstance, at any
time or to any extent, is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid or unenforceable)
shall in no way be affected, impaired or invalidated, and to the extent
permitted by Applicable Law, any such term, provision, covenant or restriction
shall be restricted in applicability or reformed to the minimum extent required
for such to be enforceable. This provision shall be interpreted and enforced to
give effect to the original written intent of the Members prior to the
determination of such invalidity or unenforceability.

Section 13.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT, OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS HEREBY WAIVED BY EACH OF THE
MEMBERS.

 

32



--------------------------------------------------------------------------------

Section 13.9 No Bill for Accounting. To the fullest extent permitted by law, in
no event shall any Member have any right to file a bill for an accounting or any
similar proceeding.

Section 13.10 Waiver of Partition. Each Member hereby waives any right to
partition of the Property.

Section 13.11 Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give any Person (other than Indemnitees)
other than the Members and their respective successors, legal representatives
and permitted assigns any rights, remedies or basis for reliance upon, under or
by reason of this Agreement.

[Signature pages follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

MANAGING MEMBER: BP MIDSTREAM PARTNERS LP By:   BP Midstream Partners GP LLC,  
its general partner By:  

/s/ Robert P. Zinsmeister

Name: Robert P. Zinsmeister Title:   Chief Executive Officer

 

Signature Page to

Second Amended and Restated Limited Liability Company Agreement of

Mardi Gras Transportation System Company LLC



--------------------------------------------------------------------------------

MEMBER:   THE STANDARD OIL COMPANY

By:  

/s/ Susan Baur

Name:   Susan Baur Title:   Vice President

 

Signature Page to

Second Amended and Restated Limited Liability Company Agreement of

Mardi Gras Transportation System Company LLC



--------------------------------------------------------------------------------

MEMBER:   BP PIPELINES (NORTH AMERICA) INC.

By:  

/s/ Gerald Maret

Name:   Gerald Maret Title:   President

 

Signature Page to

Second Amended and Restated Limited Liability Company Agreement of

Mardi Gras Transportation System Company LLC



--------------------------------------------------------------------------------

Exhibit A

 

Member

  

Percentage Interest

BP Midstream Partners LP

501 WestLake Park Blvd.

Houston, Texas 77079

Attention: Hans F. Boas

E-mail: Hans.Boas@bp.com

   20.0% managing member interest

BP Pipelines (North America) Inc.

501 WestLake Park Blvd.

Houston, Texas 77079

Attention: Susan R. Baur

E-mail: Susan.Baur@bp.com

   79.0%

The Standard Oil Company

501 WestLake Park Blvd.

Houston, Texas 77079

Attention: Susan R. Baur

E-mail: Susan.Baur@bp.com

   1.0%

 

Exhibit A – Page 1